DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al (US 20200094849).
With respect to claim 1 and 17, Weber teaches a method of automatically evaluating detection accuracy of dynamic objects by equipment under test (para 37 and 38), comprising: using at least one processor for: receiving a first record generated by an evaluated equipment under test which is deployed in a vehicle (para 15, “a sequence of object attribute difference is determined by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario.” And para 31, “The attribute differences/deltas of the ground truth estimate (GTE) and of the vehicle under test (VuT) are converted to a common time base.”), the first record comprising a plurality of attributes of each dynamic object detected by the evaluated equipment in an environment of the vehicle (para 34, “ for a 1:1 assignment algorithm, in order to calculate an attribute delta. In this context, each dynamic GTE/VuT object may be assigned, in each instance, to, at most, one dynamic VuT/GTE object.”), receiving a second record generated by a validated reference equipment deployed in the vehicle, the second record comprising a plurality of attributes of each dynamic object detected in the environment by the reference equipment; correlating between at least one dynamic object detected by the evaluated equipment and a respective dynamic object detected by the reference equipment (para 45, “the object attribute difference and/or a correlation behavior of the sequence of the object attribute difference and/or a dynamic behavior of the sequence of the object attribute difference”)according to a match between at least one spatial attribute and at least one temporal attribute of the plurality of attributes of the respective dynamic object in the first record and in the second record (para 25, “a sequence of an object attribute difference is determined by comparing the sequence of the merged object attributes to the sequence of the reference object attributes of the object for the scenario”), analyzing at least some of the plurality of attributes of the respective dynamic object in the first record compared to respective attributes of the respective dynamic object in the second record (para 25, “ a sequence of object attribute difference is determined by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario” and para 47, “ the autocorrelation length is adapted to the sequence of the object attribute difference; and with the aid of a density estimator and a plurality of temporal sequences of object attribute differences of a plurality of different object attributes of the scenario, the probability density common to the plurality of object attributes is generated”); and outputting an indication of at least one difference between the first record and the second record identified based on the analysis (para 141, “the outputs are transmitted to an output module 180; in real vehicles, a portion of the outputs is transmitted to indicators in the vehicle”)
With respect to claim 2, Weber teaches comprising analyzing a plurality of differences identified between the first record and the second record to identify at least one error pattern in the detection of the at least one dynamic object by at least one of: the evaluated equipment and the reference equipment (para 137, “the sequences of error contributions are superposed 155 onto the object attributes of the merged sensor data after the merging 140 of the sensor data of the plurality of sensors 201, 202, 203, as a function of the scenario currently simulated.”).
With respect to claim 3, Weber teaches the evaluated equipment and the reference equipment each comprises at least one member of a group consisting of: a sensor and an object detection algorithm (para 137, “ the aid of a first program P1, sensor data 110 or object attributes 110 are compared to correction data 112 or ground-truth object attribute data 112 of the objects, which are to the plurality of sensors 201, 202, 203, for example, on the basis of a list of values in a database. Statistics module 114 creates error models for generating temporal sequences of error contributions for object attribute data 112 of the objects, which have been generated either from sequences of sensor data of individual sensors, for different scenarios, or by merging sequences of sensor data of a plurality of sensors 201, 202, 203 for different scenarios.”).
With respect to claim 4, Weber teaches the sensor is a member of a group consisting of: an imaging sensor, a LIDAR sensor, a RADAR sensor and an ultrasonic sensor (para 66, “Sensors include, e.g., cameras, radar, lidar or ultrasonic sensors.”)
With respect to claim 5, Weber teaches the vehicle is a member of a group consisting of: a ground vehicle, an aerial vehicle and a naval vehicle (fig 1, and para 4, “a control system of the at least partially automated vehicle are not able to consider all aspects of such a test simultaneous”).
With respect to claim 6, Weber teaches the at least one spatial attribute which is a member of a group consisting of: a location, a direction, a speed, an acceleration and an advancement vector (para 50, “The statistics about the noise and/or the errors in the attributes include, e.g., position and velocity errors” and para 66).
With respect to claim 7, Weber teaches the at least one spatial attribute is defined according to at least one global coordinate system applied for the environment and/or relatively to the vehicle (para 131, “ the error in the determination of the position in the y-direction is much larger than the error in the relative position in the x-direction. This is no longer quite so sharply pronounced for the relative velocity in the x- and y-direction”).
With respect to claim 8, Weber the at least one spatial attribute is defined according to a relative initial spatial positioning of the evaluated equipment with respect to the relative initial spatial positioning of the reference equipment, the spatial positioning comprises at least one member of a group consisting of: a position, a location, a direction, and a field of view (para 18, “the time base of the at least one temporal sequence of at least one object attribute of the object and the time base of the temporal sequence of a reference object attribute, corresponding to the temporal sequence of the object attributes, be adapted to each other prior to the determination of the object attribute difference, in order to calculate the difference. In particular, these two time bases may be adapted to each other, since they are adapted to a common, equidistant time base”, para 66, “Such object attributes include, in particular, e.g., a position, an orientation, a speed or an acceleration of an object” and para 92, “ the target vehicles continuously transmit their position, movement and/or acceleration values to the vehicle to be evaluated, which records its own values and the other values”, para 136, “the plurality of sensors 201, 202, 203 are either transmitted via sensor interface 130 to the plurality of sensors 201, 202, 203 and are used for superposing sequences of error contributions onto the object attributes of objects, which have been generated to have measured values M201, M202, M203 of the simulated sensor data, as a function of the scenario currently simulated”).
With respect to claim 9, Weber teaches the at least one temporal attribute comprising: a time of detection, a first time of detection, a last time of detection and a detection duration, wherein the at least one temporal attribute is based on a common time reference (para 18, “ it is provided that the time base of the at least one temporal sequence of at least one object attribute of the object and the time base of the temporal sequence of a reference object attribute, corresponding to the temporal sequence of the object attributes, be adapted to each other prior to the determination of the object attribute difference” and para 19).
With respect to claim 10, Weber teaches correlating between the at least one object and the respective object according to a match between the at least one spatial attribute in the first record and in the second record over a predefined time period determined based on the at least one temporal attribute in the first record and in the second record (para 18 and 19, “using a common time base, a multitude of different sensor types and a multitude of reference object attributes may be compared to each other, in order to derive an object attribute error from this”)
With respect to claim 14, Weber teaches analyzing sensory data captured by the evaluated equipment compared to corresponding sensory data captured by the reference equipment in order to evaluate performance of the evaluated equipment (para 40, “sequences of object attributes of objects may be determined, using the vehicle sensor system, and sequences of reference object attributes of objects may be determined, using the reference sensors adapted additionally to the vehicle “)
With respect to claim 16, Weber teaches in case both the evaluated equipment and the reference equipment utilize the same object detection equipment, a difference between the first record and the second record is insignificant (para 40, “To generate reference object attributes, using the different methods, in each instance, a suitable method, which best fits the circumstances, may be selected. In this context, in particular, the method including the reference sensors“. If the equipment were the same and taking the data at the same time and in the same place the records would be the same and the difference would therefore be insignificant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied to claim 1 above, and further in view of Bonta et al (US 5245347).
With respect to claim 11, Bonta teaches the plurality of attributes comprises at least one member of a group consisting of: a classification label, a physical dimension, a color, a shape and a texture (col 52, line 18-31, “the clear region ratio testing criteria can be modified to detect extended or shaped targets. Geometric pattern shape groupings of cell-sized targets can also be further tested in a correlation process to evaluate the grouping as a possible convoy or surface-to-air missile (SAM) sit”). It would have been obvious to modify Weber to include the plurality of attributes comprises at least one member of a group consisting of: a classification label, a physical dimension, a color, a shape and a texture because it is merely a substitution of the attributes of Weber with the well-known attributes of Bonta to product a predictable difference between reference and object attributes. 
With respect to claim 12, Weber teaches adjusting at least one of the plurality of attributes of the respective object extracted from the first record or the second record to form a standard representation of the at least one attribute for the comparison analysis (para 15, “a sequence of object attribute difference is determined by comparing the sequence of the object attribute to the sequence of the reference object attribute of the object for the scenario”).
With respect to claim 13, Bonta teaches classifying each object detected by at least one of the evaluated equipment and the reference equipment into one of a plurality of groups based on the correlation, the plurality of groups comprising: a first group of objects detected only by the reference equipment, a second group of objects detected only by the evaluated equipment, a third group of objects detected by both the evaluated equipment and the reference equipment and classified similarly and a fourth group of objects detected by both the evaluated equipment and the reference equipment but classified differently (col 56, lines 39-56, “the data undergo a thresholding process wherein the difference patterns A-B, A-E and E-B are formed. Those returns that exceed a predetermined threshold level in the A-E and E-B patterns are classified as fast moving target candidates, while those exceeding a similar threshold in the A-B pattern are classified as slow moving target candidate”). It would have been obvious to modify Weber to include classifying each object detected by at least one of the evaluated equipment and the reference equipment into one of a plurality of groups based on the correlation, the plurality of groups comprising: a first group of objects detected only by the reference equipment, a second group of objects detected only by the evaluated equipment, a third group of objects detected by both the evaluated equipment and the reference equipment and classified similarly and a fourth group of objects detected by both the evaluated equipment and the reference equipment but classified differently because it is merely using a well-known method of classify each object or Bonta with the object correlation of Weber to yield a predictable object classification system.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied to claim 1 above, and further in view of Capraro et al (US 20180074185).
With respect to claim 15, Capraro teaches excluding at least one of a plurality of detected objects from the difference indication according to at least one filter (para 56, “the relatively weak target return signals having signal characteristics comparable to the clutter signal components; and excluding each CUT that yields a target detection from a subsequent weighted filter derivation”). It would have been obvious to modify Weber to include excluding at least one of a plurality of detected objects from the difference indication according to at least one filter because it would discard on object that did not have a strong enough return signal to determine an attribute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648